Citation Nr: 1130948	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an effective date prior to March 31, 2000, for the grant of service connection for posttraumatic stress disorder (PTSD).

(The issue of whether a September 1996 Board determination contained clear and unmistakable error (CUE) is the subject of a separate decision.)   




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO that granted service connection for PTSD effective on March 31, 2000.  

In September 2008, the Veteran requested a videoconference hearing that was scheduled for February 23, 2010.  The Veteran first requested that the hearing be rescheduled and subsequently withdrew the request in November 2010.  38 C.F.R. § 20.704(e).

In the January 2011 Informal Hearing Presentation, the Veteran's representative asserted there had been clear and unmistakable error in an RO decision in 1982.  As this matter has not been developed for the purpose of appellate review, it is referred to the RO for all indicated action.   


FINDINGS OF FACT

1.  In September 1982, the RO received the Veteran's original claim of service connection for a nervous condition.  

2.  The RO denied the Veteran's claim in October 1982, and the Veteran did not timely appeal from that decision.  

3.  In August 1987, the Veteran applied to reopen his claim of service connection for nervous condition; the RO informed the Veteran that he needed to submit new and material evidence to reopen his claim.  

4.  The Veteran submitted new evidence to support his claim and his claim was denied in June 1992.  

5.  In August 1992, the Veteran applied to reopen his claim of service connection for a mental disorder due to his service in the Republic of Vietnam.

6.  This new claim was denied by the RO and subsequently appealed to the Board by the Veteran.  

7.  In a May 1997 decision, the Board denied the claim of service connection for PTSD, and the Veteran was informed of this decision in May 1997.

8. The Veteran filed a Motion of Reconsideration with the May 1997 Board decision.  

9.  In April 1998, the Board denied the Veteran's Motion for Reconsideration, but explained that the Board would provide the Veteran enough time to make an argument based on clear and unmistakable error.  

10.  In a statement received by the Board in October 1999, the Veteran withdrew his Motion for Reconsideration based on clear and unmistakable error; the Board dismissed the motion in October 1999.  

11.  In December 1997, the Veteran filed a new claim of service connection for PTSD with the RO.  

12.  In March 1998, the RO denied reopening the Veteran's claim on the basis that new and material evidence had not been received.  

13.  Following the receipt of new evidence, the RO again denied the claim of service connection for PTSD in a July 1998 rating decision; the Veteran was notified and filed a Notice of Disagreement.  

14.  A Statement of the Case was issued in December 1998, but the Veteran did not file a timely Substantive Appeal.  

15.  In July 1998, the Veteran filed a claim of service connection for depression as secondary to pain due to his back condition.  

16.  In September 1998, the RO denied the Veteran's claim of service connection for depression, and he did not timely appeal from this decision.    

17.  On October 27, 1999, the Veteran submitted new evidence in support of his claim of service connection for PTSD to the Board; these documents subsequently forwarded to the RO.  

18.  The Veteran was subsequently determined to have filed an informal claim of service connection for PTSD on March 31, 2000.   


CONCLUSION OF LAW

An effective date of October 27, 1999 for the grant of service connection for PTSD is assigned.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159, addresses VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

With respect to the earlier effective date claim on appeal, the notice requirements of 38 U.S.C.A. § 5103(a), have been met in light of Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO properly issued a Statement of the Case addressing the earlier effective date issue.  See 38 U.S.C.A. § 7105(d).

The Board also finds that the Veteran has been afforded adequate assistance in regard to the claim herein decided.  While VA has not obtained any records in connection with the Veteran's claim for an earlier effective date, this claim is based upon evidence already in the claims file.  

The Board accordingly finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim on appeal and has been afforded ample opportunity to submit information and evidence.

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of an earlier date effective is not required in the absence of specific assertions of CUE.  


II.  Legal Criteria

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines "application" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  

As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  

For reports prepared by a non-VA hospital where the Veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  

For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).


III.  Analysis

In the present case, the RO granted service connection for PTSD and assigned an effective date of March 31, 2000.  This is the date that an informal claim was filed with the RO for service connection for PTSD.  The Veteran claims that an earlier effective date is warranted.

The Veteran originally filed a claim for entitlement to service connection for a nervous condition in September 1982.  The RO denied the claim in September 1982.  He was notified of this decision in October 1982 and did not file a disagreement with this decision.  

In statements submitted in June 1987, the Veteran mentioned his mental problems and deep depression.  In August 1987, he formally filed a claim for service connection for a nervous condition.  In October 1987, the Veteran explained that he had depression due to his back and leg problems.  

In November 1991, the RO sent the Veteran a letter telling him that service connection for a personality disorder (emotional instability) had been denied and that the Veteran was notified in October 1982.  The RO further explained that the Veteran could reopen his claim at any time by submitting evidence not previously considered that would tend to support his claim.  

The Veteran submitted treatment records for depression, and the RO subsequently scheduled the Veteran for a VA mental examination.  The examiner diagnosed the Veteran with depressive disorder and personality disorder (by history).  

In May 1992, the RO denied a claim for pension benefits.  It explained that the Veteran's nonservice-connected disabilities, including depressive disorder, were not shown to be so incapacitating as to preclude him from some employment compatible with his education and past experience.  He was notified of this decision in June 1992.  

In August 1992, the Veteran again filed a claim for service connection for a mental disorder resulting from Vietnam.  In August 1992, the RO requested further information regarding the stressor that caused his mental disorder and current symptoms.  In August 1992, the Veteran responded with a description of stressors and current symptoms.  

In a March 1994 decision, the RO denied the Veteran's claim of service connection for posttraumatic stress disorder.  He was notified of this decision in April 1994.  In that same month, the Veteran filed a Notice of Disagreement with the March 1994 decision.  

The RO issued a Statement of the Case, and the Veteran submitted a timely Substantive Appeal in June 1994.  Eventually, the case was forwarded to the Board for appellate review.  

In September 1996, the Board remanded the case to the RO.  Following further development by the RO, the case was again forwarded to the Board.   In a May 1997 decision, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran was informed of this decision in May 1997.  In June and July of 1997, the Veteran submitted new evidence.

In August 1997, the RO sent a letter to the Veteran explaining that his claim of service connection for PTSD had been previously denied.  The RO explained that the Veteran must submit evidence not previously considered showing the condition was incurred in or aggravated by active duty.  

In September 1997, the Veteran sent a letter explaining his disagreement with the May 1997 Board decision.  

In December 1997, the Veteran applied to reopen his claim of service connection for PTSD.  In March 1998, the RO denied reopening the Veteran's claim as no new and material evidence had been received.  

In February 1998, the Veteran sent a letter to VA in Washington, D.C. claiming that the Board made a mistake by not mentioning the Cohen case in its decision.  In March 1998, the RO informed the Veteran that he could file a Motion of Reconsideration with the May 1997 Board decision.  In March 1998, the Veteran filed a Motion for Reconsideration with respect to the May 12, 1997 decision.  

In April 1998, the Board denied the Veteran's Motion for Reconsideration.  In March 1999, the Board explained that although it mentioned that it would consider the Motion for Reconsideration to be a CUE motion as well, the Board found that since there were new regulations regarding CUE motions, the Board would provide the Veteran enough time to make an argument.  

In response, the Veteran and his representative sent the Board evidence to support his claim.  In a statement received by the Board in October 1999, the Veteran withdrew his Motion for Reconsideration based on clear and unmistakable error.  The Board dismissed the motion in October 1999.

In June 1998, the Board sent the Veteran a letter explaining that the Motion for Reconsideration of the May 1997 decision had been denied.  The Board acknowledged that the Veteran had filed a claim to reopen the claim of service connection for PTSD and noted that this issue was being referred to the RO.  

A July 1998 RO decision again denied the claim of service connection for PTSD.  He was notified of this decision in the same month.  In July 1998, the Veteran filed a Notice of Disagreement with the July 1998 RO decision.  A Statement of the Case was issued in December 1998.  The Veteran did not file a timely Substantive Appeal.  

In July 1998, the Veteran filed a claim of service connection for depression secondary to pain due to his back condition.  In September 1998, the Veteran submitted lay statements supporting his claim for an increased evaluation for his back and depression secondary to back pain.  

The Veteran was afforded a VA examination for his claimed depression in August 1998.  The examiner diagnosed the Veteran with depression, not otherwise specified.  

In September 1998, the RO denied the claim of service connection for depression.  The RO also discussed the procedural history regarding his PTSD claim.  The Veteran was notified of this decision in the same month.  A timely Notice of Disagreement was not filed regarding the issue of service connection for depression.

On October 27, 1999, in the same month that the Veteran withdrew his Motion for Reconsideration, the Veteran submitted new evidence in support of his claim of  service connection for PTSD to the Board.  He noted in the cover letter that his case was at the Board at that time.  The Board forwarded the documents to the RO.  

The Veteran subsequently filed an informal claim of service connection for PTSD on March 31, 2000.  Service connection for PTSD was granted effective the date of this claim.   
  
As noted, the Veteran originally filed his original claim of service connection for a nervous condition in September 1982 which was denied by the RO.  Although notified of this decision, the Veteran did not enter a timely Notice of Disagreement with this decision.  Thus, this decision is considered final.    

Next, the Veteran applied to reopen his claim in August 1992.  The Veteran appealed the RO's decision to the Board.  In a May 1997 decision, the Board denied the Veteran's claim of service connection for PTSD.  The Veteran was informed of this decision in May 1997.  

While the Veteran filed a Motion for Reconsideration of this decision.  In April 1998, the Board denied the Veteran's motion for reconsideration.  In March 1999, the Board explained that, although it mentioned that it would consider the motion for reconsideration to be a CUE motion as well, the Board found that since there were new regulations regarding CUE motions, the Board would provide the Veteran enough time to make an argument.  

In response, the Veteran and his representative sent the Board evidence to support his claim.  Despite this, in a statement received by the Board in October 1999, the Veteran withdrew his Motion for Reconsideration based on clear and unmistakable error.  The Board dismissed the motion in an October 1999.  The Board's decision is considered final.  

At the same time, the Veteran had submitted evidence to the RO attempting to reopen his claim of service connection for PTSD.  

The evidence shows that a Statement of the Case was issued in December 1998 as to claim of service connection for PTSD.  The Veteran did not file a timely Substantive Appeal following the issuance of this Statement of the Case.  Therefore, that decision is deemed to have been final.  

The Veteran also filed a claim of service connection for depression secondary to his back disability in July 1998.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.

In September 1998, the RO denied the Veteran's claim for service connection for depression.  The Veteran was notified of this decision the same month.  A timely Notice of Disagreement was not filed regarding the denial of secondary service connection for depression.  For these reason, the September 1998 RO decision is deemed to have been a final decision.

Of particular concern are the documents submitted by the Veteran in October 1999, the same month that the Veteran withdrew his Motion for Reconsideration.  The evidence submitted was in support of his claim of service connection for PTSD.  

It is unclear whether he was submitting the evidence to the Board in support of the Motion for Reconsideration or for RO consideration.  The Board in any event forwarded the documents to the RO.  As there was no reopened claim of service connection for PTSD, the RO assumed the documents were in support of his appeal before the Board.  

The Veteran subsequently was deemed to have filed an informal claim of service connection for PTSD on March 31, 2000.  Service connection for PTSD was granted effective the date of this claim.   

In extending benefit of the doubt to the Veteran, the Board finds that he submitted the documents in October 1999 in support of his claim of service connection for PTSD with the intention that they support a pending claim at the RO.  

To the extent that the Veteran withdrew his Motion for Reconsideration with the Board in that same month and did not timely appeal from the decision of the Board in May 1997 or perfect an appeal with respect to the subsequent rating decision of the RO in July 1998, this submission along with accompanying statements by the Veteran cannot be found to constitute more than a petition to reopen his previously denied claim that was not addressed by the RO.  Given the subsequent favorable action in granting service connection effective on March 31, 2000, the Board finds that the earlier date is warranted.    

Based on the foregoing the Board finds that the criteria for an effective date of October 27, 1999, the date the evidence was received by the Board, are met.

The Board further notes that, on this record, the regulations do not permit the assignment of an effective date prior to October 27, 1999 based on a reopened claim of service connection for PTSD.  

Moreover, since a claim for CUE must be based on the facts and law as presented at the time of the decision in question, the Veteran is now afforded an opportunity to fully address the issue of CUE in the appropriate forum. 



ORDER

An earlier effective date of October 27, 1999 for the award of service connection for PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


